Citation Nr: 1601619	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  14-21 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Entitlement to service connection for a headache disability, to include migraine headaches.

2. Entitlement to service connection for bilateral hearing loss. 

3. Entitlement to service connection for tinnitus.

4. Entitlement to an increased rating for a duodenal ulcer, currently rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel
INTRODUCTION

The Veteran had active service from March 1971 until March 1974.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

The issues of entitlement to service connection for bilateral hearing loss and tinnitus and entitlement to an increased rating for a duodenal ulcer are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In May 1973, the Veteran sought treatment for a sinus headache. 

2. During his active service, the Veteran worked in close proximity to a turbine engine.  

3. Credible evidence does not establish that the Veteran has experienced recurrent symptoms of migraine headaches continuously since service.  Continuing migraines were not established to be present within 1 year following separation from service.

4. There has been no demonstration by competent medical evidence, or competent and credible lay evidence, that the Veteran has a continuing headache disorder, including migraine headaches, that was demonstrated in or is etiologically related to his active service.



CONCLUSION OF LAW

The criteria for service connection for a headache disability, to include migraine headaches, have not been met.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show.

Service Connection for Migraine Headaches

The Veteran contends that he suffers from a migraine headache disability that began during his active service.  In June 2014, the Veteran reported that he worked near a turbine engine and that the high frequencies caused him to have migraine headaches.  He stated that he sought treatment for these headaches at the Army dispensary in West Germany.  While the evidence indicates that the Veteran complained of occasional headaches during his active service, the credible evidence of record does not support that he has a current headache disorder that is related to the headaches that he complained of during military service or that he has suffered continuous symptoms related to migraine headaches since service.  Accordingly, service connection for a headache disability, to include migraine headaches, must be denied.  

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009);  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  A migraine disorder (organic disease of the nervous system), is considered a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With chronic disease as such in service, "subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes." 38 C.F.R. § 3.303(b).  If, however, the condition is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned, then a showing of continuity of symptomatology after discharge is required to support the claim.  See Id. 

The Veteran's service treatment records report that he complained of symptoms of a cold and a sinus headache in May 1973.  He was diagnosed with a head cold and was prescribed medication.  The Veteran's service treatment records, including those from his time in Germany, are silent for any other complaints of continuing headaches.  In March 1974, the Veteran's separation examination is silent with respect to complaints regarding headaches or any neurological symptoms.  The Veteran reported "I have no abnormalities as far as I know."        

In September 2010, the Veteran filed a claim for service connection for headaches.  In January 2011, he clarified that he was seeking a claim for service connection for migraine headaches.  During his March 2014 VA examination, the Veteran reported that he started having migraine-type headaches during active duty and that he had been treated with medication at that time.  After discharge, he reported that he was treated by a private doctor from the mid-1970s until 1991; afterwards, he treated with a different private physician, Dr. B, until he retired in 2009.  Since 2009, the Veteran reported that he had been started on new medication by another private physician, Dr. C., for his peripheral vascular disease and that these medications (morphine and oxycodone) also relieved his headaches.  The Veteran stated that he still occasionally would have mild headaches across forehead and behind eyes that can last about 2 hours.  Based upon the Veteran's statements regarding his in-service treatment, the VA examiner diagnosed the Veteran with migraine headaches for the period from 1971 to 1974.  However, the examiner indicated that the Veteran did not have a current diagnosis of a headache disability, to include migraine headaches. 

The Veteran's VA treatment records from the Klamath Falls Community-Based Outpatient Clinic (CBOC), the Southern Oregon Rehabilitation Center & Clinics (SORCC), and other treatment from the White City VA Medical Center (VAMC) do not report that the Veteran has been diagnosed with a headache disorder during the appeal period.  His VAMC active problems list does not indicate any headache disorder and the reasons given for why he has been prescribed morphine and oxycodone state "for chronic pain."  

The records from his current private physician, Dr. C, also do not report either a diagnosis of a headache disorder or complaints related to a headache disability during the appeal period.  Records indicate that, in April 2009, the Veteran presented to establish as a patient with Dr. C.  The Veteran was noted to have a prior medical history that included: hypertension, Bell's palsy, right hand arthritis, chronic pain of the left shoulder, and seasonal allergies.  Dr. C noted that the Veteran denied symptoms of headaches (HA) and other neurological complaints.  In February 2011, the Veteran was seen again by Dr. C, and did not report any neurological symptoms and no diagnosis of a headache disorder was provided.  The remainder of the Veteran's records from Dr. C. also fails to provide a diagnosis of any headache disorder, or report any symptoms of headaches. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

While the VA examiner diagnosed the Veteran with migraine headaches, a chronic condition under 38 C.F.R. § 3.303(b), for the period from 1971 to 1974, the Board finds that the evidence of record gives reason to question the chronicity of the Veteran's condition.  None of the Veteran's current medical records report either a diagnosis of headaches or complaints of symptoms of headaches.  The Veteran specifically denied headaches and other neurological symptoms when he established with Dr. C. as his primary care physician in April 2009, and he denied symptoms of headaches again in February 2011.  He also reported that he did not have any abnormalities that he was aware of at his separation from service.  Accordingly, as the chronicity of the Veteran's migraine headaches, may be legitimately questioned, the service connection for migraine headaches cannot be established without a showing of continuity of symptomatology after discharge from service.  See 38 C.F.R. § 3.303(b).  

The Board finds that competent credible evidence of symptoms of migraine between the Veteran's active service and the present has not been provided.  The only evidence that supports that the Veteran currently has symptoms of migraine headaches, or has had symptoms of migraine headaches since active service, is the reports of the Veteran.  The Board does not find these reports to be credible.  This determination is based, in part, on the Veteran's lack of complaints of migraine symptoms, treatment for migraines, and reports of any history of migraines in the Veteran's treatment records.  In addition, to absence of any contemporaneous medical evidence that supports the Veteran's reports of migraine symptoms, the evidence of record indicates that the Veteran specifically denied symptoms of headaches and other neurological complaints when he established with Dr. C as his PCP. The Veteran's medical records state that he denied complaints of headaches and reported a medical history that included hypertension, Bell's palsy, right hand arthritis, chronic pain of the left shoulder, and seasonal allergies.  The Board may weigh the lack of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  Additionally, the Board finds probative the Veteran's report at separation that he did not have any abnormalities at that time.  Accordingly, service-connection for migraines under 38 C.F.R. § 3.303(b) is not available as credible evidence of continuity of symptomatology after discharge has not been provided.  

To the extent that the Veteran's diagnosis of migraines during his period of service by the VA examiner has not been shown to be chronic, the Board notes that the Veteran does not otherwise have a current diagnosis of a headache disability, including migraine headaches.  The only evidence of record indicating any current diagnosis is the statements of the Veteran.  As discussed-above, none of the Veteran's treatment records that have been made available since his separation from service either diagnose a headache disorder or report complaints of headaches.  In the absence of proof of a present disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225 (1992).
  
While the Board understands that the Veteran is competent to report what he experiences through his five senses, such as pain, the Board finds that a headache disorder, including a migraine headache disorder, is beyond the capability of lay diagnosis.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  While the Veteran is certainly competent to testify as to the presence of recurrent pain in his forehead and behind his eyes, the Board finds that the question of whether this pain amounts to a true headache disorder as opposed to acute and transitory attacks is medical in nature and requires the opinion of a medical professional.  Id.  Further, to the extent that the Veteran asserts that this pain has occurred on a recurrent basis since service, the Board finds these statements not to be credible.  

To the extent that the Veteran is seeking service connection for complaints of pain that aren't specifically related to a headache disability, to include migraines, the Board notes that pain standing alone, without a diagnosis, is not a disorder for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.").  

Consequently, the evidence of record weighs against a finding that has a current headache disability, to include migraine headaches, that has its origins in service.  There is no credible evidence that the Veteran has had continuous symptoms of migraine headaches since service, and there is no competent evidence that the Veteran has a current headache disability; therefore, the Board must deny the claim.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of- the-doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert, 1 Vet. App. at 55 (1990).            

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate his claims; what information or evidence, if any, the claimant is to provide; and what information or evidence VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004). 

The RO provided the Veteran with VCAA notice in a December 2010 letter, issued before the September 2012 rating decision that the Veteran appealed.  In that letter, the RO addressed the information and evidence necessary to substantiate a claim for service connection for headaches, addressed who was to provide the evidence, and informed the Veteran how VA assigns disability ratings and effective dates.

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claims being decided on appeal, the evidence of record includes the Veteran's service treatment records, VA and private treatment records, statements from the Veteran, and VA examination reports.  To the extent that the Veteran would argue that VA has a duty to obtain records from his prior physician Dr. B., the Board notes that VA attempted to obtain records from this physician; however, the Veteran did not provide authorizations for these records when requested.  The Veteran stated that these records were no longer available as Dr. B. had retired and closed his practice.  If these records had been available in some form, the Veteran has prevented VA from otherwise attempting to obtain them as he did not return the necessary authorization.  The Board observes that the duty to assist is a two-way street. If a Veteran wishes help in determining her claim, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).     

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain all available evidence necessary to substantiate the Veteran's claim as to the issue decided herein.  The evidence of record provides sufficient information to adequately evaluate his claim, all obtainable evidence identified by the Veteran has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Service connection for a headache disability, to include migraine headaches, is denied.  


REMAND

Upon review of the evidence, the Board finds that further development is necessary prior to adjudication of the remainder of the Veteran's claims.  First, with respect to his claim for service connection for bilateral hearing loss, the March 2011 VA examiner opined that the Veteran's current bilateral hearing loss was not related to his active service, in part, due to the following: "a hearing test at separation in 1974 showed hearing sensitivity within normal limits" and "although the Veteran worked around missiles in the service, he did state that he used ear protection." 

While the Veteran's hearing acuity may have been within normal limits for VA disability purposes, the Board noted that there were still some threshold shifts noting hearing loss at multiple levels from the Veteran's entry into active service to his separation in 1974.  Moreover, he was seen for complaints of hearing loss in May 1973, with a recorded audiogram, near the end of the service treatment records, that seems to suggest high frequency impairment.

Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley v. Brown, 5 Vet. App at 155.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id. at 159.

While the Veteran has reported using hearing protection during his active service, the evidence of record indicates that the Veteran was still exposed to "acoustic trauma" from loud machinery during service.  The Veteran's service treatment records (STR) reflect that in May 1973 that Veteran reported complaints of reduced hearing acuity during service due to working around loud machinery and testing at that time revealed provided a diagnosis of bilateral high frequency hearing loss.  The examiner failed to discuss this evidence, in conjunction with his documented threshold shifts, in his rationale for his opinion.  Accordingly, the Board finds the March 2011 examination to be inadequate for rating purposes.  As such, a remand is necessary in order to obtain a new VA examination and adequate medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Additionally, as the March 2011 examiner stated that the Veteran's tinnitus was at least as likely as not secondary to the Veteran's hearing loss, the Board finds that the Veteran's claim for service connection for tinnitus is inextricably intertwined with his claim for service connection for bilateral hearing loss; therefore, it must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Further, the Board notes that while the March 2014 VA examiner stated the following regarding the Veteran's anemia: (1) it is "not considered related to his duodenal ulcer" since the Veteran reported that his gastrointestinal symptoms were very well controlled with medications without mention of blood in stools; (2) that the Veteran "has no symptoms attributed to anemia"; and (3) that his hemorrhoid was bleeding when he had the positive occult stool.  However, the examiner does not discuss the fact that, in addition to the occult blood reported in December 2010, a March 2012 letter to the Veteran stated that he was "still very anemic" and his treatment records from the Klamath Falls CBOC report that his anemia is an "ongoing" problem.  These records indicate that the Veteran's anemia likely is not a one-time finding related to hemorrhoids as was indicated by the March 2014 examiner.  As manifestations of anemia and weight loss are criteria for a higher rating under diagnostic code 7305, the diagnostic code for duodenal ulcers, the Board finds that an opinion should be sought regarding whether the Veteran's condition has been manifested by anemia that addresses these records.   

Accordingly, the case is REMANDED for the following action:

1. First, contact the Veteran and request that he identify all sources of treatment for his service-connected ulcer, including any VA or private facility from 2014 to the present.  The AOJ should undertake appropriate efforts to obtain and associate with the claims file any indicated records.

2. Schedule the Veteran for a VA examination to provide an opinion as to the nature and etiology of the Veteran's current bilateral hearing loss.  The examiner should provide opinions as to the following: 

a. Whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current bilateral hearing loss was incurred as a result of his active service.  The examiner should specifically discuss the Veteran's decibel shifts that were documented between his entry and separation from service.  

b. If the examiner opines that the Veteran's current bilateral hearing loss is not at least as likely as not related to his in-service noise exposure, the examiner is also asked to discuss the Veteran's diagnosis with bilateral high frequency hearing loss in May 1973, as well as the findings from the audiogram at that time. 

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such review occurred.  Any examiner is advised that the Veteran is competent to report in-service injuries, his symptoms and history.  Such reports must be specifically acknowledged and considered in formulating any opinions.  A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.  

3. Then, schedule the Veteran for an examination to determine the current level of severity of his service-connected duodenal ulcer.  Rationales must accompany all conclusions, as speculative/conclusory opinions are not helpful and will require additional remands for further development.

The examiner is asked to provide an opinion on whether the Veteran's service-connected duodenal ulcer has been manifested by anemia and/or weight loss during the appeal period.  If providing a negative response, the examiner is asked to discuss the March 2012 letter to the Veteran regarding his anemia and his April 2014 VA treatment anemia.

4. The AOJ should then take any additional development action it deems proper.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


